UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 11-4229


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

LARRY THOMAS HAIZLIP, a/k/a Hogg,

                Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Greensboro.   N. Carlton Tilley,
Jr., Senior District Judge. (1:10-cr-00195-NCT-1)


Submitted:   May 31, 2012                     Decided:   June 5, 2012


Before KING, DUNCAN, and DIAZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Milton Bays Shoaf, ADDISON & SHOAF, Salisbury, North Carolina,
for Appellant.     Graham Tod Green, Assistant United States
Attorney, Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Larry Thomas Haizlip pled guilty pursuant to a plea

agreement to one count of possession with intent to distribute

cocaine base, in violation of 18 U.S.C. § 2 (2006), 21 U.S.C.A.

§§ 841(a)(1),      (b)(1)(B)          (West       2000    &     Supp.       2011),    and   was

sentenced to fifty-three months in prison.                              Haizlip’s counsel

filed a brief pursuant to Anders v. California, 386 U.S. 738

(1967),      asserting     that       he    has     reviewed      the       record    and   has

determined      “after     a     thorough           examination        of    the     case   and

applicable case law that [Haizlip] has no meritorious grounds

for appeal.”       Counsel nonetheless explains that Haizlip wishes

to   raise    as   an    issue    for       this      court’s     review,       whether     the

district court considered the Fair Sentencing Act, Pub. L. No.

111-220,     124   Stat.       2372    (“FSA”),          when    it     imposed      Haizlip’s

sentence.      Haizlip has not filed a pro se supplemental brief,

despite      receiving     notice          of   his    right      to    do     so,    and   the

Government has declined to file a responsive brief. 1                              Finding no

error, we affirm.

      1
       Although Haizlip’s plea agreement contained an appellate
waiver, the Government elected not to file a responsive brief or
a motion to dismiss the appeal based on the appellate waiver
contained in Haizlip’s plea agreement.     Accordingly, we have
conducted an Anders review in accordance with circuit precedent.
See United States v. Poindexter, 492 F.3d 263, 271 (4th Cir.
2007) (recognizing that the Government may file a responsive
brief raising the appellate waiver issue or do nothing and allow
this Court to perform the Anders review).


                                                2
               After United States v. Booker, 543 U.S. 220 (2005), we

review     a    sentence        for      reasonableness,         using    an     abuse     of

discretion standard of review.                    Gall v. United States, 552 U.S.

38, 51 (2007).          The first step in this review requires the court

to    ensure     that    the     district     court      committed       no    significant

procedural error.             United States v. Evans, 526 F.3d 155, 160-61

(4th Cir. 2008).             If, and only if, this court finds the sentence

procedurally reasonable can the court consider the substantive

reasonableness          of    the     sentence      imposed.         United     States     v.

Carter, 564 F.3d 325, 328 (4th Cir. 2009).

               Although       Haizlip      suggests      that     the    district       court

erred    in     imposing      his     sentence     because      he   asserts     that     the

district       court    failed      to    sentence       him    under    the    FSA,     this

allegation is belied by the record.                      In fact, prior to imposing

Haizlip’s       sentence,       the      district    court       heard    argument       from

counsel regarding the FSA’s applicability to Haizlip’s sentence,

and ultimately determined that the statute did apply, requiring

the    alteration       of     Haizlip’s     Guidelines         range    from    sixty    to

sixty-three       months       to   fifty-one       to    sixty-three         months.     We

presume on appeal that Haizlip’s sentence, which was near the

bottom     of     his        properly      calculated          Guidelines       range,     is




                                              3
reasonable. 2      United States v. Go, 517 F.3d 216, 218 (4th Cir.

2008); see Rita v. United States, 551 U.S. 338, 346-56 (2007)

(permitting presumption of reasonableness for within-Guidelines

sentence).

             We have examined the entire record in accordance with

our   obligations       under   Anders      and    have   found     no    meritorious

issues for appeal.           Accordingly, we affirm the district court’s

judgment.     This court requires that counsel inform Haizlip, in

writing,    of    the   right      to   petition   the    Supreme    Court    of   the

United States for further review.                  If Haizlip requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                    Counsel’s motion must

state that a copy thereof was served on Haizlip.                          We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the   materials       before    the    court   and

argument would not aid the decisional process.



                                                                           AFFIRMED




      2
       By this disposition, we intimate no view as to whether
Haizlip would be entitled to resentencing based on the recent
Guidelines Amendments.     However, this decision is rendered
without prejudice to Haizlip’s right to pursue relief, pursuant
to 18 U.S.C. § 3582(c)(2) (2006), in the sentencing court.



                                           4